Matter of Nelson v Annucci (2018 NY Slip Op 01685)





Matter of Nelson v Annucci


2018 NY Slip Op 01685


Decided on March 15, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 15, 2018

523999

[*1]In the Matter of SEAN NELSON, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: January 23, 2018

Before: Garry, P.J., Egan Jr., Clark, Mulvey and Rumsey, JJ.


Richman Hill & Associates, New York City (Paul Hershan of counsel), for petitioner.
Eric T. Schneiderman, Attorney General, Albany (Patrick A. Woods of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding seeking to challenge a tier III disciplinary determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge was not charged to petitioner's institutional account. Accordingly, petitioner has received all of the relief to which he is entitled and the petition must be dismissed as
moot (see Matter of Stays v Annucci, 141 AD3d 1070, 1070 [2016]; Matter of Mathie v Yelich, 62 AD3d 1064, 1064 [2009]).
Garry, P.J., Egan Jr., Clark, Mulvey and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.